DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose “ a plurality of solder joints coupling the die to the package substrate, wherein the plurality of solder joints are formed from a plurality of solder bumps plated on the plurality of UBMs, the plurality of solder bumps being directly connected to the plurality of bond pads, wherein the flip-chip device has a bond line thickness to solder joint diameter ratio of less than one, the bond line thickness being a distance between the die and the package substrate” in combination with the remaining claimed features.
Regarding claim 19, the prior art does not disclose “ a plurality of solder joints coupling the die to the package substrate, wherein the plurality of solder joints are formed from the plurality of solder bumps being directly connected to the plurality of bond pads during a reflow process, wherein the flip-chip device has a bond line thickness to solder joint diameter ratio of less than one, the bond line thickness being a distance between the die and the package substrate” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899